      Case 15-60023-rlj13 Doc 70 Filed 07/17/20                Entered 07/17/20 10:27:01            Page 1 of 1




The following constitutes the ruling of the court and has the force and effect therein described.




 Signed July 16, 2020                      United States Bankruptcy Judge
______________________________________________________________________



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF TEXAS
                                            SAN ANGELO DIVISION

     IN RE:
     THERESA ANNETTE BAIN                                                 CASE NO: 15-60023
     1233 EAST 19TH STREET                                                JUDGE: Robert L. Jones
     SAN ANGELO, TX 76903                                                 DATED: July 15, 2020
                                                                          CHAPTER 13



                                  ORDER DISCHARGING STANDING TRUSTEE,
                                  TERMINATING FURTHER LIABILITY ON BOND


     It appearing to the Court that Robert B. Wilson, Chapter 13 Trustee in the above -styled case under
     Chapter 13 of Title 11 of the United States Bankruptcy Code, has filed a Final Report and Accounting
     showing that the estate in this case has been fully administered by the Chapter 13 Trustee, and that a
     copy thereof has been served on the United States Trustee, and all parties in interest, and that no
     objection was filed by the United States Trustee or a party in interest within 30 days, it is presumed by the
     express wording of Bankruptcy Rule 5009 that this estate has been fully administered by the Chapter 13
     Trustee, and that the Standing Chapter 13 Trustee does not hold any funds to be paid or distributed in this
     case and that he should be discharged and further liability on the said Trustee’s bond with respect to this
     case be terminated; therefore,

     IT IS ORDERED:
     That Robert B. Wilson, Chapter 13 Trustee in this case, is discharged; that he and the sureties or surety
     on his Trustee’s Bond are relieved from liability with respect to this case, except such liability as may have
     accrued heretofore and that such Bond is terminated as to this case.

                                               # # # End of Order # # #

      /s/ Robert B. Wilson
     Robert B. Wilson, Bar # 21715000
     Chapter 13 Trustee
     1407 Buddy Holly Avenue
     Lubbock, TX 79401-9401
